—Judgments, Supreme Court, Bronx County (Ira Globerman, J.), rendered November 15, 1996, convicting defendant, upon his pleas of guilty, of robbery in the first degree and assault in the first degree, and sentencing him to concurrent terms of 5 to 10 years and 21!s to 7 years, unanimously affirmed.
Defendant’s general unrestricted waiver of his right to appeal from his plea of guilty to robbing a White Castle restaurant while armed and wearing a ski mask encompassed a waiver of his right to challenge his sentence as harsh and excessive (People v Hidalgo, 91 NY2d 733, 737). Accordingly, appellate review of his sentence is foreclosed (People v Graham, 220 AD2d 215, lv denied 87 NY2d 1019). Were we to review the *146sentence, we would find it was not excessive under the circumstances. Concur — Nardelli, J. P., Williams, Wallach, Lerner and Andrias, JJ.